Citation Nr: 0518321	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  98-16 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left shoulder with injury to Muscle 
Group II (minor).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to June 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

A remand by the Board in March 2000, memorandum prepared by 
the Board in April 2003, and remands by the Board in July 
2003 and March 2004 requested additional development, to 
include affording the veteran VA examinations and compliance 
with VCAA notice requirements.  The requested development 
having been accomplished, the claims file has been 
transferred to the Board. 


FINDING OF FACT

The residuals of a left shoulder gunshot wound result in 
pain, but are not productive of severe injury to Muscle Group 
II.


CONCLUSION OF LAW

The criteria for an increased rating for the residuals of a 
left shoulder gunshot wound have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.73, 
Diagnostic Code 5302 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 1998 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding this issue in March 2004.  Because the VCAA notice 
in this case was not provided to the appellant prior to the 
RO decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In addition, the veteran was sufficiently informed of the 
efforts to obtain evidence on his behalf and of the evidence 
actually received by VA by communications from the RO, to 
include statements of the case and supplemental statements of 
the case, during the course of his claim for an increased 
rating.  As he has been kept apprised of what he must show to 
prevail in his claims, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claim have been requested or obtained.  He underwent VA 
examinations in July 1998, August 2000, and November 2003.  
In addition, the veteran provided testimony with respect to 
this claim at a February 1999 hearing before a hearing 
officer at the RO as well as at a January 2000 Travel Board 
hearing before the undersigned.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  

Taking all factors into consideration, there is no prejudice 
to the veteran in proceeding to consider these claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran claims entitlement to an increased rating for the 
residuals of a gunshot wound to the left shoulder, Muscle 
Group II, which is currently rated as 20 percent disabling.  

The service medical records reveal that, in June 1945, the 
veteran sustained a through and through gunshot wound to the 
left shoulder.  Examination revealed a wound on the anterior 
surface just below the level of the clavicle in the lateral 
third of approximately 3 centimeters by 31/2 centimeters.  Exit 
of the missile caused a 11/2 centimeter by 21/2 centimeter wound 
through the trapeziums muscle and surface over the upper 
blade of the scapula.  The veteran's wounds were noted to be 
granulating nicely; however, he had persistent sere purulent 
drainage and complained of persistent moderate pain with 
movement of the shoulder.  X-ray examination revealed a small 
chip fracture of the inferior surface of the distal third of 
the left clavicle which was of no clinical significance.  The 
veteran's wound is noted to have healed nicely; however, five 
months subsequent to the injury, the veteran continued to 
complain of pain when carrying anything on his shoulder.  A 
November 1945 report of X-ray examination revealed a cortical 
irregularity of the inferior margin of the clavicle 
approximately 6 centimeters from the acromioclavicular 
articulation.  No foreign body of a metallic nature was 
visualized.  

A July 1950 report of VA examination reflects that the 
veteran complained of left shoulder pain on heavy lifting, 
prolonged use, and with cold and damp weather.  The examiner 
noted a quarter size scar on the posterior aspect of the left 
shoulder and a dime size scar on the anterior aspect of the 
left shoulder, below the mid clavicular line.  Both scars 
were nonadherent, nontender, and well healed.  Additionally, 
the dime size scar was barely discernible.  The examiner 
further noted atrophy due to disuse of the deltoid, biceps, 
trapezius, and pectoralis muscles.  These muscles were 11/2 to 
2 inches smaller as compared to the right arm.  The veteran 
reported that he did not use these muscles because of pain.  
The examiner noted damage to muscle groups II and III; 
however, there was no limitation of movement in any plain and 
no loss of apparent function.  The diagnosis was gunshot 
wound, left shoulder, in combat, with residuals of atrophy 
and damage to muscle groups II and III, moderately severe.  

An October 1989 report of VA examination notes that the 
veteran is right handed and complained of left shoulder pain 
and ache which increases in severity with cold weather.  The 
veteran reported that he had been a truck driver since 1947 
and he was receiving no medication or treatment for his 
shoulder complaints.  Examination of the left shoulder 
revealed full range of motion and good grip which became 
aggravated with overuse.  Sensation was normal and the scars 
were nontender and mobile.  The entrance scar was over the 
lateral one-third of the left clavicle, one inch long and 
narrow.  The posterior scar was one inch by 3/4 inch.  The exit 
scar was just medial to the angle of the left scapula.  
Strength and sensation in the arms and hands were normal; 
however, the left shoulder became sensitive with heavy 
lifting and while driving.  The impression was status post 
gunshot wound of the left shoulder with discomfort from heavy 
use or prolonged use, as in driving.  No loss of function.  
X-ray examination of the left shoulder was negative and there 
was no evidence of previous fracture or any metallic foreign 
body.  

Private treatment records, dated from February to June 1998, 
reflect that the veteran was involved in an automobile 
accident and his complaints included left shoulder pain.  
These records reflects that the left clavicle was unstable 
and the veteran was fitted with an immobilizing brace.  
Follow-up examination reports reflect improvement in the 
stabilization of the left clavicle; however, the veteran 
continued to complain of left shoulder not staying in place.

VA outpatient treatment records reflect that the veteran 
complained of constant left shoulder pain in June 1998.  Upon 
physical examination in July 1998, the examiner noted 
prominent distal clavicle and tender AC joint, deltoid 
atrophy, 180 degrees of abduction, 90 degrees of forward 
flexion, 90 degrees of internal rotation, 70 degrees of 
external rotation, and impingement at 90 degrees of abduction 
with pain.  X-ray examination revealed AC separation, grade 
II.  The examiner noted impingement syndrome with AC 
separation.  Similarly, in October 1998, the diagnosis was 
grade II and III AC separation.  Physical examination 
revealed more prominent deltoid atrophy and range of motion 
testing was to 120 degrees of abduction, 100 degrees of 
forward flexion, 80 degrees of internal rotation, and 60 
degrees of external rotation.  The assessment was AC 
separation grade II and III with progressive loss of rotator 
cuff strength and deltoid atrophy.  The examiner recommended 
that, due to his left shoulder rotator cuff, the veteran not 
drive semi's.  

A July 1998 report of VA joints examination reflects that the 
veteran complained of progressive difficulties of the last 
several years.  The veteran continued to work as a truck 
driver; however, he was having to discontinue his truck 
driving because of his inability, due to his left shoulder 
disability, to perform the required heavy lifting.  Physical 
examination of the left shoulder revealed a complete AC 
(acromioclavicular) joint separation and his arm was drooped 
to one side.  The left shoulder was painful, sore, and tender 
when it was reduced and throughout range of motion testing.  
There was crepitating over the AC joint.  The examiner noted 
atrophy over the rotator cuff tendons and deltoid.  The 
veteran could abduct and flex both actively and passively to 
130 degrees and internal and external rotation was to 80 
degrees, with pain at the extremes of motion.  The veteran 
had good strength over the rotator cuff muscles.  The wounds 
were well healed and measured 3 centimeters interiorly and 31/2 
centimeters posterior.  The wounds were not inflamed, 
ulcerated, or fixed.  No muscle damage could be identified 
from the wounds and there was no artery or nerve damage.  The 
diagnosis was gunshot wound, left shoulder, with 
acromioclavicular separation and arthritis.  X-ray 
examination of the left shoulder revealed evidence of early 
minimal arthritis and the acromioclavicular joint was 
slightly widened.  

During his February 1999 personal hearing before a hearing 
officer at the RO, the veteran testified that his left 
shoulder is painful whenever he moves and he is unable to do 
heavy lifting or to drive his semi.  

The veteran also provided testimony at a Travel Board hearing 
before the undersigned in January 2000.  He complained of 
left shoulder pain and reported that he is able to drive only 
half time because his left shoulder pain forces him to quit.  

Upon VA examination for muscles in August 2000, the examiner 
noted aching, pain, tenderness, and soreness with use and 
repetitive use which had increased over the previous two 
years.  Physical examination revealed that there was a 
complete separation of the acromioclavicular joint.  There 
was not much tenderness and soreness over the 
acromioclavicular joint to direct palpation.  The veteran had 
generalized tenderness, soreness, and pain around the 
shoulder itself.  He had two well healed scars, measuring 3 
centimeters and 31/2 centimeters from the gunshot wounds.  The 
scars were not red, ulcerated, or tender.  The veteran 
experienced generalized tenderness, aching, and soreness with 
shoulder motion.  Range of motion testing revealed active 
abduction and flexion to 115 degrees, active internal and 
external rotation to 80 degrees, passive abduction and 
flexion was to 180 degrees, and passive internal and external 
rotation was to 90 degrees.  The veteran had good strength in 
the rotator cuff muscle.  The diagnoses were residual gunshot 
wound, left shoulder, and acromioclavicular separation, left 
shoulder, with arthritis.  

A December 2002 addendum to the August 2000 VA examination 
notes that the examiner was unable to discern how much of the 
veteran's generalized pain was coming from his 
acromioclavicular joint and how much was coming from the 
wounds themselves.  

A November 2003 report of VA examination for scars reflects 
that the veteran's anterior scar measured 3 centimeters and 
the posterior exit wound measured 31/2 centimeters in length.  
The examiner noted that the veteran's scars did not bother 
him and he did not have any breakdown of the skin tissue.  
There was no apparent underlying tissue loss and he had no 
pain or discomfort of the individual scars.  The scars were 
irregular in shape, hypo pigmented, and superficial in 
nature.  There was no swelling, elevation, or depression of 
the scar tissue.  This findings were corroborated by color 
photographs which were included with this examination.  The 
diagnosis was residual scar secondary to through and through 
gunshot wound received in June 1945, left shoulder.  

A November 2003 report of VA examination for muscles notes 
the veteran's complaints of worsening persistent left 
shoulder pain.  Physical examination revealed that the 
veteran's left shoulder was in a drooped position, he had 
atrophy of the musculature around the left shoulder, and he 
had a third degree acromioclavicular joint separation.  The 
veteran had pain and tenderness to palpation over the 
acromioclavicular joints, anterior and posterior tenderness 
over the shoulder, and limitation of motion in the shoulder.  
Range of motion testing revealed abduction and flexion to 95 
degrees and internal and external rotation to 90 degrees with 
pain at the extremes of motion.  The veteran had good 
strength in his rotator cuff muscles.  The diagnoses were 
residual gunshot wound, left shoulder, and acromioclavicular 
joint separation, left shoulder, with arthritis.  An X-ray 
examination report includes the impression of an old crack 
involving the left humerus with associated minimal 
degenerative arthritic changes of the left shoulder joint and 
generalized osteoporosis.  

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, and Part 4. 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, while the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when an appellant 
has separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Board notes that the VA Rating Schedule that addresses 
muscle injuries as well as the provisions of 38 C.F.R. 
§§ 4.55, 4.56, which relate to evaluation of muscle injuries 
were revised.  62 Fed. Reg. 30235 (June 3, 1997) (effective 
July 3, 1997).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996).  

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see als  
McCay v. Brown, 9 Vet. App. 183, 187 (1996).

In view of the fact that the veteran filed his claim for an 
increased evaluation for residuals of a gunshot wound injury 
of the left shoulder in May 1998 the criteria for rating 
muscle injuries prior to July 3, 1997, have no application to 
the veteran's claim.  The Board notes that the revised 
schedule was not promulgated to substantively change the 
criteria, but rather "to update this portion of the rating 
schedule to ensure that it uses current medical terminology 
and unambiguous criteria."  62 Fed. Reg. at 30,235.

Under the revised 38 C.F.R. § 4.56, (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) A through 
and through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged; (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; (d) Under 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

The veteran's residuals of a gunshot wound to the left 
shoulder with injury to Muscle Group II (minor) has been 
evaluated as 20 percent disabling under Diagnostic Code 5302, 
which sets forth the criteria for evaluating injuries to 
Muscle Group II, which includes the rhomboid muscle of the 
upper back.  The function of this muscle group is described 
in Diagnostic Code 5302 as depression of the arm from 
vertical overhead to hanging at side (1, 2); downward 
rotation of the scapula (3, 4); 1 and 2 act with Group III in 
forward and backward swing of the arm with (1) being the 
pectoralis major II (costosternal), (2) being the latissimus 
dorsi and teres major, (3) being the pectoralis minor, and 
(4) being the rhomboid.  Under this Diagnostic Code, a 
maximum 30 percent evaluation is assigned for severe 
impairment of the nondominant arm and a 20 percent evaluation 
is assigned when there is evidence of moderate or moderately 
severe impairment in the nondominant arm.  38 C.F.R. § 4.73, 
Diagnostic Code 5302.

Analysis

In the instant case, the appellant contends that the current 
rating is not high enough for the amount of disability that 
his left shoulder disability causes him.  He states that he 
has pain and weakness in his left shoulder and that his 
symptoms are worse with use and in cold weather.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has reviewed the medical evidence and testimony of 
the appellant.  The symptoms described by the appellant and 
the findings noted in the VA examinations were compared with 
the criteria required for severe muscle injury and the next 
higher rating of 30 percent.  The evidence of record reveals 
that the veteran's residuals of a gunshot wound to the left 
shoulder consist of two well healed scars and pain and 
weakness.  The through and through scar with muscle atrophy 
meets the criteria for a moderate muscle disability.  38 
C.F.R. § 4.56(d)(2).  While the clinical findings show that 
the veteran has disability due to the gunshot wound, it does 
not appear that the impairment results in more than the 
current 20 percent disability evaluation.  

In this regard, the Board points out that, at the time of his 
May 1998 request for an increased evaluation of his service 
connected residuals of gunshot wound, the veteran had been 
assigned a schedular rating of 20 percent.  However, during 
the course of this appeal, the veteran was awarded service 
connection for left acromioclavicular separation with 
arthritis as a result of the gunshot wound and he was 
assigned a separate evaluation of 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5202-5203, for this 
disorder.  Accordingly, the veteran has been awarded an 
increased evaluation for disability arising from the gunshot 
wound since his original request for an increased rating.  

The Board acknowledges the veteran's complaints of left 
shoulder pain and loss of range of motion as a result of pain 
as well as the December 2002 addendum to the August 2000 VA 
examination in which the examiner was unable to discern if 
the veteran's left shoulder pain came from his 
acromioclavicular joint or from the wounds.  The Board also 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45 is warranted in order to evaluate 
the existence of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the veteran's joints when the rating code 
under which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, as noted above, the evaluation of muscle 
disabilities specifically accounts for loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56.  

The Board has also considered whether the veteran's 
disability would warrant a higher or separate disability 
rating under other diagnostic codes.  In this regard, the 
Board recognizes that, upon examination, the veteran was 
noted to have two entrance and exit wound scars on his left 
shoulder.  The November 2003 report of VA examination for 
scars notes that the veteran's scars did not bother him and 
he did not have any breakdown of the skin tissue.  These 
scars were not painful, tender, or adherent.  

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805.  The medical evidence of record shows that the 
veteran's entrance and exit wound scars are located in one 
anatomical area, not on the face or other exposed area, and 
measure 3 centimeters and 31/2 centimeters in length.  Thus, 
such scars do not result in assignment of a higher evaluation 
based on resulting disfigurement of the head, face, or neck 
under Diagnostic Code 7800.  Nor would the veteran be 
entitled to an increased evaluation pursuant to 38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802, 7803, and 7804, which 
provide for assignment of a maximum 10 percent rating based 
on scars that are deep and cause limited motion in an area 
exceeding six square inches; or, for scars covering an area 
of 144 square inches or greater even where superficial and 
without resulting motion limitation, or based on a 
superficial or unstable scar or one that is painful.

Scars are also rated on the limitation of motion of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  As 
such, the Board finds that the veteran is not entitled to a 
higher or separate evaluation under the diagnostic codes 
pertaining to scars and that any functional impairment and 
pain from the scarring is already contemplated in the 
veteran's 20 percent evaluation under Diagnostic Code 5302.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for residuals of a 
gunshot wound of the left shoulder with injury to Muscle 
Group II (minor).  Gilbert v. Derwinski, 1 Vet. App. 49, 53-
54 (1990).




ORDER

A rating in excess of 20 percent for the residuals of a 
gunshot wound to the left shoulder with injury to Muscle 
Group II (minor) is denied.



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


